The Chancellor.
Upon the face of the bond, independent of the presumption arising from the production of the deed showing when the interest would probably be made to commence, the decision appealed from is undoubtedly correct. The natural reading of the bond is that no interest is to be paid upon the first $1000, before it becomes payable on the first of April, 1834, and that the other $2200 are to be paid in four-equal annual payments from that time, with the interest annually from the same time. And upon looking at the bond, with the erasure as noted in the attestation clause, it is perfectly clear that the parties so understood the condition of the bond at the time it was executed. For in the bond, as originally drawn, the condition was to pay $3200, “ one thousand dollars on the first of April next, with interest on the whole ; the remainder in four annual payments thereafter of $550 each, inter*654est annually.” It is evident therefore that the annual interest in the bond, as it was originally drawn, only related to the $2200, and was to commence on the first of April, 1834, and to be payable at the same time as the instalments of principal. And the parties having - intentionally stricken out the words “ with interest on the whole,” which would have given to the mortgagee interest on the $3200 between the 14th of December, 1833, and the first of April, 1834, the mortgagee is not entitied to any interest during that period of time.'
The order appealed from must, therefore, be affirmed with costs.